Cite as 2014 Ark. 2

                SUPREME COURT OF ARKANSAS
                                       No.   CR-13-316

ANTWAN LEVAN FOWLER                               Opinion Delivered January 9, 2014
                  APPELLANT
                                                  MOTION TO COMPLETE RECORD,
V.                                                ORDER COURT REPORTER TO
                                                  FILE THE TRANSCRIPT, AND
                                                  HOLD BRIEFING SCHEDULE IN
STATE OF ARKANSAS                                 ABEYANCE UNTIL THE
                                 APPELLEE         TRANSCRIPT IS FILED

                                                  MOTION MOOT; SPECIAL MASTER
                                                  APPOINTED.


                                        PER CURIAM

       Appellant Antwan Levan Fowler filed a petition for writ of certiorari to complete the

record on April 10, 2013. This court granted the petition on May 2, 2013, and the writ of

certiorari was issued to the Faulkner County Circuit Clerk and to the court reporter, Deborah

Whillock, returnable within thirty days. On June 3, 2013, appellant filed a motion to reverse

and dismiss, or in the alternative, a motion for extension of time to lodge a supplemental

record. Appellant asserted that the court reporter would not be able to complete the transcript

within the time allotted and had failed to give a reason why she could not comply with the

court’s order. On July 25, 2013, this court denied the motion to reverse and dismiss; granted

the motion for extension of time to supplement the record; ordered a sixty-day final extension

of time to file the supplemental record; and transferred the case to the court of appeals.

       The docket reflects that on September 23, 2013, the writ was returned, and a

supplemental record was lodged. On September 25, 2013, appellant filed a motion to reverse
                                     Cite as 2014 Ark. 2

and dismiss asserting that the court reporter had failed to include the transcript in the record

that was lodged on September 23. The court of appeals denied the motion to reverse and

dismiss on October 23, 2013. Appellant filed a motion for the court to reconsider, which was

also denied. Thereafter, on November 14, 2013, appellant filed a motion to complete record,

order court reporter to file the transcript, and to hold the briefing schedule in abeyance until

the transcript is filed.

        On December 11, 2013, the court of appeals ordered Whillock to appear and show

cause why she should not be held in contempt for failure to provide a verbatim transcript of

the trial. On December 16, 2013, Whillock tendered a seven-volume supplemental record

with the appellate court. The supplemental record was lodged on December 17, 2013, and

briefing was commenced. On December 18, 2013, Whillock appeared before the court of

appeals and entered a plea of not guilty. She was advised that a special master would be

appointed to make findings of fact concerning this matter. Pursuant to Arkansas Supreme

Court Rule 1-2(d) (2013), this court assumed jurisdiction of the case on December 19, 2013.

        We hereby appoint the Honorable John B. Robbins as special master to conduct a

hearing into this matter, to make findings of fact, and to file his findings with this court’s

clerk. Upon receipt of the master’s findings, we will render a decision in this matter.

        Because the court reporter has now supplemented the record in this matter with the

transcript, appellant’s motion to complete record, order court reporter to file the transcript,

and to hold the briefing schedule in abeyance until the transcript is filed is rendered moot. In

order to avoid further delay in the adjudication of the merits of appellant’s appeal, briefing


                                               2
                                    Cite as 2014 Ark. 2

should proceed as originally scheduled.

       Motion to complete record, order court reporter to file the transcript, and to hold the

briefing schedule in abeyance until the transcript is filed moot; special master appointed.

       Teresa Bloodman, for appellant.

       Dustin McDaniel, Att’y Gen., by: David R. Raupp, Sr. Ass’t Att’y Gen., for appellee.




                                              3